Proceeding in condemnation for the opening of certain streets, including One Hundred and Twenty-sixth street, borough of Queens, from Twenty-third avenue to Twenty-fifth avenue. An award was made for nominal damages. Appellant claims the right to substantial damages on the theory of adverse possession. The claim is not a valid one. (Matter of Village of Olean v. Steyner, 135 N. Y. 341; Smyles v. Hastings, 22 id. 217.) Final decree, in so far as appealed from, unanimously affirmed, with costs. Present ■—• Lazansky, P. J., Young, Carswell, Seudder and Johnston, JJ.